DETAILED ACTION
This action is responsive to the application No. 16/722,905 filed on December 20, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on December 7, 2021 is acknowledged.

Claim Status
Claims 1-3 and 5-20 are currently pending and being considered in the Office Action. Claim 4 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (U.S. Pub # 2013/0234215). Please note that claim 2 is rejected based on a first interpretation of claim 1, and claims 3 and 7 are rejected based on a second interpretation of claim 1.
Regarding independent Claim 1, Cho, in a first interpretation, teaches a multi-gate semiconductor device, comprising: 
a fin element (Figs. 2B-C: from 105 at bottom to 126 at top, paragraphs [0031]-[0032]) extending from a substrate (Figs. 2B-C: 100, paragraph [0031]), wherein an oxide layer (Figs. 2B-C: 112, paragraph [0033]) is disposed within the fin element (105-126); 
a gate structure (Figs. 2B-C: 160 & 165, paragraph [0047]) extending over a channel region (Fig. 2C: 173b-c, paragraph [0035]) of the fin element (105-126) over the oxide layer (112), wherein the channel region (173b-c) of the fin element (105-126) includes a plurality of channel semiconductor layers (Figs. 2B-C: 121 & 126, paragraph [0032]) each surrounded by a portion of the gate structure (160 & 165); and 
a source/drain region (Fig. 2C: 171, paragraph [0035]) of the fin element (105-126) over the oxide layer (112) and adjacent the gate structure (160 & 165), wherein the source/drain region (171) includes: 
a first semiconductor layer (121), a dielectric layer (Figs 2B-C: 150, paragraph [0034]) over the first semiconductor layer (121), and a second semiconductor layer (126) over the dielectric layer (150).
Regarding Claim 2, Cho, in a first interpretation, teaches the multi-gate semiconductor device of claim 1, wherein the oxide layer (112) has a thickness greater than (see Figs. 2B-C) the dielectric layer (150).
Regarding independent Claim 1, Cho, in a second interpretation, teaches a multi-gate semiconductor device, comprising: 

a gate structure (Figs. 2B-C: 160 & 165, paragraph [0047]) extending over a channel region (Fig. 2C: 173b-c, paragraph [0035]) of the fin element (105-126) over the oxide layer (112), wherein the channel region (173b-c) of the fin element (105-126) includes a plurality of channel semiconductor layers (Figs. 2B-C: 121 & 126, paragraph [0032]) each surrounded by a portion of the gate structure (160 & 165); and 
a source/drain region (Fig. 2C: 171, paragraph [0035]) of the fin element (105-126) over the oxide layer (112) and adjacent the gate structure (160 & 165), wherein the source/drain region (171) includes: 
a first semiconductor layer (121), a dielectric layer (Figs 2B-C: 117, paragraph [0033]) over the first semiconductor layer (121), and a second semiconductor layer (126) over the dielectric layer (117).
Regarding Claim 3, Cho, in a second interpretation, teaches the multi-gate semiconductor device of claim 2, wherein the oxide layer (112) and the dielectric layer (117) have a same composition (paragraph [0033]).
Regarding Claim 7, Cho, in a second interpretation, teaches the multi-gate semiconductor device of claim 1, wherein the first semiconductor layer (121) includes Si (paragraph [0032]), the dielectric layer (117) includes oxidized SiGe (paragraph [0033]), the second semiconductor layer (126) includes Si (paragraph [0032]).
Regarding independent Claim 10, Cho teaches a multi-gate semiconductor device, comprising: 
a fin element (Figs. 2B-C: from 105 at bottom to 126 at top, paragraphs [0031]-[0032]) extending from a substrate (Figs. 2B-C: 100, paragraph [0031]), 

a source/drain region (Fig. 2C: 171, paragraph [0035]) of the fin element (105-126) adjacent the gate structure (160 & 165), wherein the source/drain region (171) includes: 
a first silicon layer (121), a silicon germanium oxide layer (Figs. 2B-C: 117, paragraph [0033]) over the first silicon layer (121), and a second silicon layer (126) over the silicon germanium oxide layer (112).
Regarding Claim 13, Cho teaches the multi-gate semiconductor device of claim 10, wherein the silicon germanium oxide layer (117) extends from (by broadest reasonable interpretation, the instant limitation “extends from” does not require direct physical contact between the silicon germanium oxide layer and the first and second silicon layers) a top surface of the first silicon layer (121) to a bottom surface of the second silicon layer (126).
Regarding Claim 14, Cho teaches the multi-gate semiconductor device of claim 13, wherein the silicon germanium oxide layer (117) interfaces with a gate dielectric layer (160) interposing the plurality of silicon channel layers (121 & 126).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Pub # 2013/0234215) as applied to claim 1 above, and further in view of Okano (U.S. Pub # 2013/0234215).
Regarding Claim 5, Cho teaches the multi-gate semiconductor device of claim 1, and is silent with respect to a third semiconductor layer cladding the first semiconductor layer and second semiconductor layer and interfacing with a sidewall of the dielectric layer.
Okano discloses a multi-gate semiconductor device comprising:
a first semiconductor layer (first instance of Fig. 38B: 202, paragraph [0087]) and a second semiconductor layer (second instance of 202); and
a third semiconductor layer (Fig. 38B: 141, paragraph [0024]) cladding the first semiconductor layer (first instance of 202) and second semiconductor layer (second instance of 202).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “third semiconductor layer cladding the first semiconductor layer and second semiconductor layer and interfacing with a sidewall of the  

Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Pub # 2013/0234215) as applied to claims 1 and 10 above, and further in view of Leobandung (U.S. Pub # 2015/0069328).
Regarding Claim 8, Cho teaches the multi-gate semiconductor device of claim 1, and is silent with respect to wherein a high-K gate dielectric of the gate structure is disposed between each of the plurality of channel semiconductor layers.
	Leobandung discloses a multi-gate semiconductor device wherein a high-K gate dielectric (paragraph [0101]) of the gate structure (Fig. 42: 142, paragraph [0100]) is disposed between each of the plurality of channel semiconductor layers (Fig. 42: 108 & 112, paragraph [0070]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “high-K gate dielectric of the gate structure is disposed between each of the plurality of channel semiconductor layers” teachings of Leobandung to the device of Cho because it has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding Claim 9, Cho as previously modified teaches the multi-gate semiconductor device of claim 8, wherein the high-K gate dielectric (Cho: 160 as modified by Leobandung) directly interfaces the dielectric layer (Cho: 150).
Regarding Claim 15, Cho teaches the multi-gate semiconductor device of claim 10, and is silent with respect to spacers disposed on sidewalls of the gate structure above the plurality of silicon channel layers.
Leobandung discloses a multi-gate semiconductor device comprising: 
spacers (Figs. 12-13: 128, paragraph [0084]) disposed on sidewalls of the gate structure (142) above the plurality of silicon channel layers (108 & 112).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “spacers disposed on sidewalls of the gate structure above the plurality of silicon channel layers” teachings of Leobandung to the device of Cho because Leobandung discloses in paragraph [0085] that sidewall spaces may generally insulate the gate regions from the source-drain regions.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 16 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “the source/drain region includes: a first semiconductor layer, a dielectric layer over the first semiconductor layer, and a second semiconductor layer over the dielectric layer; and an epitaxial layer contiguously extending from the first semiconductor layer to the second semiconductor layer” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.


Claims 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 6, the prior art of record neither anticipates nor renders obvious the limitation “wherein the third semiconductor layer contiguously extends from the first semiconductor layer to the second semiconductor layer” in combination with the additionally claimed features. 
Regarding Claim 11 and Claim 12 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein the source/drain region further comprises an epitaxial semiconductor layer interfacing the first silicon layer, the silicon germanium oxide layer, and the second silicon layer” in combination with the additionally claimed features.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892